DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
May 21, 1999
Dear State Medicaid Director:
This letter addresses reimbursement for school-based health services under Medicaid. School-based services play an important role in
assuring that Medicaid-eligible adolescents and children receive needed health care. In particular, Medicaid is the payer of first resort
for medical services provided to children with disabilities pursuant to the Individuals with Disabilities Education Act (IDEA).
Although HCFA strongly supports the provision of school-based health services, it is important that these services meet applicable
Federal Medicaid requirements. This letter clarifies HCFA policy in three areas: (1) use of a bundled rate to pay for medical services
provided to Medicaid-eligible children in schools; (2) State claiming for school health-related transportation services for children with
Individual Education Plans (IEPs) under the IDEA; and (3) State claiming for school health-related administrative activities.
Bundled Rates for School-Based Services
We and key Congressional Committees have identified a concern related to the "bundling" of school-based health services. We believe
you share our interest in maintaining the fiscal integrity of the Medicaid program and, because of the risks discussed below, we are
changing our policy in this regard.
A number of States have been paying for school-based services using a "bundled rate" methodology. This permits schools to minimize
paperwork by billing for a package of medical services, rather than for each individual service provided to each child. A bundled
payment rate exists when a State pays a single rate for one or more of a group of different services furnished to an eligible individual
during a fixed period of time. The payment is the same regardless of the number of services furnished or the specific costs, or
otherwise available rates, of those services. The bundle may include two or more components usually provided by different providers,
each with their own unique provider qualifications, even if the components fall within the same 1905(a) service category. For
example, bundling exists when two or more component services are provided under the rehabilitative services benefit even if all of the
school-based services are identified in the State plan as being contained within that one 1905(a) service category.
Our concerns are related to the fact that bundled rates for school-based providers are not related to a specific type of procedure and are
generally not available to all qualified providers in the community who might wish to be similarly reimbursed. Furthermore, schools
do not maintain the types of medical documentation that establish the reasonableness or accuracy of a rate. Because of these factors,
HCFA has concluded that these bundled rate methodologies do not produce sufficient documentation of accurate and reasonable
payments, and may result in higher payments than would be reasonable on a fee-for-service basis for each individual service and thus
do not meet the statutory intent of the law. Section 1902(a)(30)(A) of the Social Security Act requires that States have methods and
procedures to assure that payments are consistent with efficiency, economy, and quality of care. We believe that a bundled rate for
school-based services is inconsistent with economy, since the rate is not designed to accurately reflect true costs or reasonable fee-forservice rates, and with efficiency, since it requires substantially more Federal oversight resources to establish the accuracy and
reasonableness of State expenditures. There is therefore no reliable basis for determining that the rate is related to the actual cost to the
State and other public entities, absent documentation of the individual services provided.
Effective immediately, HCFA will no longer recognize bundled school-based health services rates as acceptable for purposes of
claiming Federal financial participation (FFP). States that are currently paying bundled rates for school-based health services pursuant
to an approved State plan amendment must develop and prospectively implement an alternative reimbursement methodology. We will
be convening a meeting with a group from the States and the Department of Education to discuss options that are available. Also,
States will be given time to work with the HCFA regional offices which will assist in the development and implementation of a nonbundled reimbursement methodology.
HCFA would like to work with states to implement a strategy so that States can come into compliance prospectively. At this time, no
retroactive disallowances of FFP are planned nor are prospective deferrals. However, we expect states to work to come into
compliance with this policy expeditiously. We recognize that some may require authorization or action by the State Legislature to
implement a new reimbursement methodology. In the event that States do not come into compliance within a reasonable time, HCFA
will consider taking a compliance action, including deferrals and retrospective disallowances to the date of this letter.
HCFA will not approve any additional amendments to State plans that seek to reimburse for school-based health services using a
bundled rate. States with pending bundling plan amendments may either withdraw those amendments or revise them to conform to the
requirements described in this letter. If the State wishes to retain the effective date of the amendment, HCFA will assist the State to
develop an approvable amendment. An approvable amendment must include requirements for maintaining documentation of the
individual services provided to support claims for FFP. It should be noted that the IEP is not sufficient for purposes of documenting
services provided since it identifies only those services that a child should receive, and not those services that the child actually
receives.

Transportation
HCFA's policy concerning Medicaid payment for transporting Medicaid-eligible IDEA children to and from schools is described in
the Medicaid and School Health Technical Assistance Guide. The Guide indicates that transportation to and from school may be
claimed as a Medicaid service when the child receives a medical service in school on a particular day and when transportation is
specifically listed in the IEP as a required service.
It is our understanding that an IEP should include only specialized services that a child would not otherwise receive in the course of
attending school. Therefore, HCFA would like to clarify that a child with special education needs under IDEA who rides the regular
school bus to school with the other non-disabled children in his/her neighborhood should not have transportation listed in his IEP and
the cost of that bus ride should not be billed to Medicaid.
If a child requires transportation in a vehicle adapted to serve the needs of the disabled, including a specially adapted school bus, that
transportation may be billed to Medicaid if the need for that specialized transportation is identified in the IEP. In addition, if a child
resides in an area that does not have school bus transportation (such as those areas in close proximity to a school) but has a medical
need for transportation that is noted in the IEP, that transportation may also be billed to Medicaid. As always, transportation from the
school to a provider in the community also may be billed to Medicaid. These policies apply whether the State is claiming FFP for
transportation under Medicaid as medical assistance or administration.
When a State claims FFP under the Medicaid program for transportation services as medical assistance under an approved
reimbursement rate, the requirements for documentation of each service must be maintained for purposes of an audit trail. This usually
takes the form of a trip log maintained by the provider of the specialized transportation service. The methodology used to establish the
transportation rate should also be described in the State plan.
When FFP for the costs of transportation services is claimed as administration, the requirements of the Office of Management and
Budget Circular A-87 for determining allowable costs, as well as any other applicable requirements for claiming administration under
Medicaid, must be met. This includes the development of a cost allocation methodology to ensure that Medicaid only pays for that
portion of the specialized mode of transportation allocable to Medicaid beneficiaries.
Effective July 1, 1999, FFP will only be available for Medicaid school-based transportation cost as administrative activities in
accordance with the policies described above. Similarly, FFP for IEP related transportation services will only be available for services
provided on or after July 1, 1999 as specified in this letter. HCFA's regional offices will provide technical assistance to States to assist
them in properly claiming FFP for school-related transportation.
Administrative Claiming for School-Based Services
HCFA is currently reviewing practices related to State claiming for school-based administrative activities. A guide is expected to be
published this Summer which clarifies the requirements for claims for Medicaid expenditures for administrative activities performed
in schools.
HCFA regional and central office staff will provide every assistance to States in their efforts to conform to these policies.
Sincerely,
/s/
Sally K. Richardson
Director
cc:
All HCFA Regional Administrators All HCFA Associate Regional Administrators for Medicaid and State Operations Lee Partridge American Public Human Services Association Joy Wilson - National Council of State Legislatures Matt Salo - National Governors'
Association

